 

trace (RATERS REnare AN oe wT

 

 
  
 

2 OAS SPNY
| SOCUMENT
} :
\ ELECFRONICALLY 0)

 

 

UNITED STATES DISTRICT COURT | pene diLup. tali¢
SOUTHERN DISTRICT OF NEW YORK | DAT. me ANG

 

 

 

 

1
s vr

=- - - - _ - _ ~ ~ ~ _ _ - =- - ~ _ x

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
- Vv. - OF FORFEITURE/
: MONEY JUDGMENT
JAMAL NEWKIRK,
a/k/a “HOOD,” : 19 Cr. 268 (VB)

Defendant.

- ~~ ~ - - - - - - ~ _ - - - - ~ ~ x

WHEREAS, on or about April 16, 2019, JAMAL NEWKIRK, a/k/a
“HOOD,” (the “defendant”), was charged in an one-count Indictment,
19 Cr. 268 (VB) (the “Indictment”), with narcotics conspiracy, in
violation of Title 21, United States Code, Section 846 (Count One);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of the offense and
any and all property used, or intended to be used, in any manner
or part, to commit or to facilitate the commission of the offense,
charged in Count One of the Indictment, including but not limited
to a sum of money in United States currency representing the amount
of proceeds traceable to the commission of the offense charged in

Count One of the Indictment;
WHEREAS, on or about June 10, 2019, the defendant pled
guilty to Count One of the Indictment, pursuant to a plea agreement
with the Government;

WHERBAS, the defendant consents to the entry of a money
judgment in the amount of $2,800 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, Lindsey
Keenan, of counsel, and the defendant, and his counsel, Howard E.
Tanner, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $2,800 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, JAMAL
NEWKIRK, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3, All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.
6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
9. The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By: ODN 0p e~— uf etl 914
LINDSEY KEENAN DATE
Assistant United States Attorney
One St. Andrew's Plaza
New York, NY 10007
(914) 993-1907

JAMAL NEWKIRK

 

By: < Limp NODE tk. 11-2/-/9
JAMAL NEWKIRK DATE

 

By: Y if UN
HOWARD A. TANNER, ESQ. Ap /

Attorney for Defendant
175 Main Street, Suite 800
White Plains, NY 10601

~ Wf 2e( (4

HONORABLE VINCENT L. BRICETTI DATE
UNITED STATES DISTRICT JUDGE
